Court of Claims jurisdiction; tort claims; limitation of actions. — On December 7, 1979 the court entered the following order:
Before Friedman, Chief Judge, Kunzig and Smith, Judges.
This case comes before the court on defendant’s motion to dismiss plaintiffs petition.
Plaintiff alleges that the Government caused the death of members of his family while using surveillance equipment that was supposedly owned by plaintiff. First, it is claimed that the Government stole this equipment from plaintiff by means of acquiring the ownership papers. Secondly, it is alleged, this equipment was used by the Government in its conspiracy to murder plaintiffs family. *505Plaintiff seeks damages of $50 million for the use of this surveillance equipment by the Government over the previous decade, at the rate of $5 million per year, and $25 million for the use of the equipment in the conspiracy to murder his family.
Upon consideration of plaintiffs petition, defendant’s motion to dismiss, and plaintiffs other submitted materials, we conclude that the petition sounds in tort. This court has no original jurisdiction of tort actions. See Somali Development Bank v. United States, 205 Ct. Cl. 741, 508 F. 2d 817 (1974); Bibbs v. United States, 206 Ct. Cl. 896, 521 F. 2d 1405, cert. denied, 423 U.S. 985 (1975); Clark v. United States, 198 Ct. Cl. 593, 461 F. 2d 781, cert. denied, 409 U.S. 1208 (1972). The motion to dismiss must be granted because plaintiffs claims are more properly characterized as wrongful death, theft, invasion of privacy, and conspiracy; as such they are outside the purview of 28 U.S.C. § 1491 (1976).
Furthermore, plaintiffs statement that "[t]he U.S. Government has had at least ten (10) years to understand the situation,” indicates that any claim, tortious or otherwise, which might arise out of the acts complained of is barred by the statute of limitations. 28 U.S.C. § 2501 (1976).
it is therefore ordered, upon consideration of the parties’ submissions, but without oral argument, that defendant’s motion to dismiss is granted, and plaintiffs petition is dismissed